UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6018



JOHN J. INGRAO,

                                              Plaintiff - Appellant,

          versus


STEPHEN M. DEWALT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1917-AM)


Submitted:   September 29, 1998           Decided:   October 14, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Ingrao, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John J. Ingrao appeals from a district court order denying

relief on his petition filed under 28 U.S.C. § 2241 (1994). In

light of our recent decision in Pelissero v. Thompson, ___ F.3d

___, 1998 WL 559663 (4th Cir. Sept. 3, 1998) (Nos. 97-6156, 97-

6221), we affirm the district court’s denial of relief. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2